Citation Nr: 1621803	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to service-connected traumatic brain injury (TBI) with headaches or as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied entitlement to service connection for Parkinson's disease.

In April 2016, the Veteran expressed disagreement with the RO's decision as to an earlier effective date for his individual unemployability (IU) claim.  The Veteran's representative asked the Board in an April 2016 statement to address this claim as inextricably intertwined with the Veteran's Parkinson's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a notice of disagreement initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The Veteran's Notice of Disagreement (NOD) was received in only April 2016 so ample time must be allowed for the RO to complete development of the claim.  Thus, the Board merely notes the presence of this undeveloped issue at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims two theories of entitlement for service connection for Parkinson's disease.  First, the Veteran claims presumptive service connection for Parkinson's disease due to his exposure to Agent Orange during his service in the Republic of Vietnam (Vietnam).  Second, the Veteran claims service connection for Parkinson's disease secondary to his service-connected TBI with headaches.  

The Veteran's claims that he was assigned temporary duty in Vietnam in the fall of 1968.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If it is determined that a veteran is presumed to have been exposed to herbicides in service, then service connection may be presumed for one of the listed diseases that has been found to be associated with such exposure under 38 C.F.R. § 3.309(e), even if there is no record of such disease during service, provided there is no affirmative evidence to the contrary.  38 C.F.R. § § 3.307(a)(6); 3.309(e).  Parkinson's is among the diseases listed under 38 C.F.R. § 3.309(e).  

The RO requested information on the Veteran's Vietnam service in February 2010.  At that time, there was no evidence in the Veteran's file to substantiate his service in Vietnam.  In June 2010 the RO requested information, pursuant to the Veteran's claim of service connection for PTSD, on the Veteran's official travel outside the United States.  That information did not confirm the Veteran's presence in Vietnam.  As discussed in the April 2016 brief, the Veteran's representative argues that various inconsistencies in his personnel records suggest the Veteran was present in Vietnam.  In particular, the Veteran's representative contends that from July 29, 1968 to October 22, 1968; the Veteran was likely assigned to a temporary duty assignment in Vietnam.  The Veteran's representative also points to a gap in the Veteran's Service Treatment Records (STRs) which support this contention.  The Veteran argues that additional development is needed to try to verify his service in Vietnam.  

Moreover, it does not appear that the RO has fully developed the Veteran's claim.  The VA Adjudication Procedures Manual (M21-1 MR) explains that the RO must develop the Veteran's claim of exposure to herbicides in Vietnam.  M21-1 MR, pt. IV., subpart. ii, ch.1, sec. H. (April 29, 2016).  If the Veteran fails to provide the evidence required by the U.S. Army and Joint Service Records Research Center (JSRRC) to determine whether a veteran served in an area associated with herbicide exposure, the RO's JSRRC coordinator must prepare a formal finding that documents this fact.  M21-1 MR, pt. IV., subpart. ii, ch.1, sec. H.1.l. (April 29, 2016).  There has not been such a formal finding attached to the Veteran's file.  

Based on this record, it appears that more evidentiary development by the RO is required. 

More development is required as to the Veteran's second theory of entitlement as well.  The Veteran claims that his Parkinson's disease is secondary to his service-connected TBI with headaches.  The record reflects that the Veteran did sustain a head injury after being hit by a car in April 1969.  In addition, the Veteran contends that he sustained an earlier head injury while in Vietnam on a temporary duty assignment.  As discussed in an August 2010 VA Form 21-0781 and during his March 2011 VA examination for his claim for PTSD, the Veteran contends that he was repairing an aircraft when it exploded.  He has no recollection of the accident but indicates that he was approached in the hospital and advised to not discuss the incident.  He believes he was medevaced to a hospital in California following the event.

The January 2014 VA examiner opined that medical literature supports that mild TBI cannot cause Parkinson's disease.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  As the Veteran's representative pointed out, the January 2014 VA examiner classified the Veteran's TBI as "mild" without providing a rationale supporting that classification.  Further, the VA examiner failed to explain what medical literature was used to support the conclusion that mild TBI cannot cause Parkinson's disease.  On remand, an addendum should be obtained that fully explains any conclusions reached. 

Since the claims file is being returned, it should be updated to include any recent and relevant VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Vietnam during the Vietnam Era.

a. In particular, the RO should further develop the Veteran's claim of a temporary duty assignment to Vietnam.  In particular, the RO should address the Veteran's claim that he was in Vietnam from July 29, 1968 to October 22, 1968.  The RO should contact the appropriate repository for any records of the Veteran's service in Vietnam, to include obtaining unit reports, complete service personnel records, flight manifests, or medivac records.  See the April 2016 brief for complete contentions.

b. The RO should attempt to verify the Veteran's claim that he was working on a plane that exploded while on a temporary duty assignment in Vietnam that caused injury, and that he was subsequently medically evacuated to a hospital in California.  

2.  Obtain and associate with the claims file all relevant VA medical records pertaining to the Veteran's claim not currently of record.  

3.  If it is not possible to corroborate that the Veteran served in the Republic of Vietnam, after obtaining any outstanding records, to the extent possible, forward the Veteran's claims folder to the VA examiner who conducted the January 2014 VA examination.  If that examiner is not available, forward the claims folder to another VA examiner for review of the file.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

a. The examiner should provide an addendum opinion providing a rationale for the classification of the Veteran's service-connected TBI, whether that classification is "mild" or other.  When doing so, the examiner should consider the April 1969 records documenting his in-service head injury.

b. In addition, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that Parkinson's disease is caused by the Veteran's service-connected TBI with headaches.  Please explain why or why not.

c.  If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that Parkinson's disease was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected TBI with headaches.  Please explain why or why not.  If the examiner finds that Parkinson's was aggravated by the service-connected TBI with headaches, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner should be provided a copy of the Veteran's representative's April 2016 brief referencing medical literature showing some association between TBI and a higher risk of developing Parkinson's disease.
The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of clinical findings, medical knowledge, or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

